DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 6-8, 11-13, and 27 are pending per Applicant’s amendments submitted 10/26/2020.  Claim 1, 7, 11, 13, and 27 are amended. Claims 4, 5, 9, and 10 are canceled. Claims 14-26 were previously canceled.  No claims are newly added.
The claim identifier for claims 11 and 13 is “Original”; however, the claims are marked up as amended.  The claims should be marked as “Currently Amended”, the minor oversight does not materially effect the examination process.
Claims 1-3, 6-8, 11-13, and 27 are allowed herein.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the Office action of 06/25/2020 contained 35 USC §§101 and 103 rejections; Applicants amendments overcome both and render the claimed invention allowable for the following reasons:
35 USC §101
The claimed invention is found to be within a statutory class (machine).  The claims are found to be to an abstract idea, specifically the organizing of human activity the matching of worker to projects based on the skill of the worker and the requirements 
35 USC §103
The closet prior art of record are to Kay (US Pub 2012/0226617 A1), Ovick et al (US Pub 2016/0104096 A1), Menrad et al (US Pub 2016/0104260), and Lee et al (US Pub 2014/0156681 A1); however none of the references either individually or in combination renders the claimed invention anticipated or obvious.  The amendments are found to overcome the 35 USC 103 rejection of the previous Office action.
Kay (US Pub 2012/0226617 A1) 
Kay teaches a system that has a people database for storing profiles of individuals.  A project processor that identifies the individuals to work on an initial project by comparing the profiles of the individuals stored in the database.  The project processor modifies performance evaluation of the individuals based on feedback from realized outcomes in relation to expected outcomes, modifies the expected outcomes based on feedback from the profiles and from the realized outcomes and displays parameter values entered into a project template on a graphical user interface for a subsequent project.  The filled-in project template can be used for the subsequent project to reduce an amount of time needed to enter parameter values for the subsequent project, thus determining and acquiring resources e.g. workers, materials and equipment, needed to complete the project, scheduling the project and ensuring 
Ovick et al (US Pub 2016/0104096 A1)
Ovick teaches a software module for automatically matching individuals to current temporary staffing assignment.  The software module provides an interface allowing an employer to immediately book the matched individual within the platform to generate an automatic and real-time notification to the individual within the platform.  The software module conducts audio or video interview with the matched individual within the platform, where audio or video interview is conducted live directly between the employer and the matched individual.
Menrad et al (US Pub 2016/0104260 A1)
Menrad teaches a method and non-transitory interactive computing system for consolidating career experiences, knowledge, skills and abilities of a national aeronautics and space administration (NASA) employee.  The career guidance and a career pathway roadmap of career development and advancement of the NASA employee is automated.  The NASA employee is provided with a career management tool that includes a core assessment, career guidance, and career pathway roadmap of the experiences, knowledge, skills and abilities of NASA employee.  The method and non-transitory interactive computing system further assists the practitioner in managing career development and progression without bias and in complete confidence, and increases the pool of qualified candidates for career positions at levels of all skill.
Lee et al (US Pub 2014/0156681 A1)
Lee teaches a system that has an inference engine analyzing data elements so as to construct a content interest profile that includes a series of topics.  A content matching utility is responsive to a request to target a consumer with content likely to be of significant interest to the consumer by analyzing a collection of content items within an information domain that is relevant to the consumer based on content interest profile so as to predict a subset of the items from candidate entity collection that are most likely to be of significant interest to the consumer and generate a list of matched entities.   It allows matching operations to be made against a wide assortment content objects forming part of the candidate entity collections, and matches entity types and dissimilar entity types.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shi et al (US Pub. 2020/0394592 A1) teaches scores of those skills and matching skills in a candidate user's profile are used to generate an affinity score between the job posting and the candidate user.  The affinity score is used to 
Ashkenazi et al (US Pub 2017/0357945 A1) teaches the prediction module receives as inputs the work history of a candidate and one or more job listings.  The prediction module 208 determines job prediction scores for each job listing based on the work history.  In one embodiment, the job prediction scores are provided to the matching module 210, which determines a list of matching jobs based on the job prediction scores and candidate job preferences.
Rathod et al (US Pub 2016/0026963 A1) teaches wherein each rank is obtained by sorting in descending order, total scores of employees having the plurality of second skills matching the plurality of first skills identified in the specific project;  wherein the total score of each employee is computed based on a plurality of skill-level scores of said each employee corresponding to the plurality of second skills;  wherein each skill-level score of said each employee for a second skill is computed based on a plurality of sub-scores on a plurality of parameters associated with the second skill;  and wherein each sub-score on a parameter associated with the second skill is obtained by executing a logic associated with the parameter.
Fletcher et al (US Pub 2014/0122143 A1) teaches the first engine 110 may then search through a plurality of resource profiles in order to identify available resources for a time slot that have a skill variable associated with the item of equipment.  If multiple resources can be matched to a task profile, each 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331.  The examiner can normally be reached on Monday to Friday 9:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FOLASHADE ANDERSON/Examiner, Art Unit 3623